Caton, C. J. We have rarely met with a case manifesting more effrontery than this. Hunter was sued by his right name. He executed the note on which he was sued with his own hand, and now objects to the introduction of the note, on account of a variance, because he wrote his own name badly;—because he did not make the final letter as distinctly as a better scrivener would have done, although a witness, who has often seen him write his name, swears that he always writes it that way. He is es-stopped to deny, that he wrote his name properly and that he put in aH the letters. If he could not read his own name properly, as he wrote it, the court and jury below, it seems had no difficulty in doing so, nor do we have any difficulty in that' regard, although the last letter seems to have been but imperfectly made, judging from the copy sent up by the clerk. It is sufficient, that he made it for an r, which affords conclusive evidence that that is the letter. The witness tells us that he always makes that letter in that way. The judgment must be affirmed. Judgment affirmed.